DETAILED ACTION
Ex Parte Quayle 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because amended figures 1, 5, 13-15 do not include the title “Amended”. From 37 C.F.R. 1.173(b)(3):
(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 
(Emphasis examiner)
 The objection to the drawings will not be held in abeyance.

In addition, with respect to amended figure 1, the arrow lead line that was originally in figure 1, emanating from reference character 20, has now been eliminated. Figure 1 needs to include the arrow lead line from figure 20 to the axial direction.
The drawings are objected to because in Amended figure 5, which is a cross-section of figure 4, there is no recess 112, as described in the specification (col. 5, ll. 58-67). As can be seen in Amended figure 5, flange 104 now includes the raised portion, but does not appear to show a recessed portion. See below figures.

    PNG
    media_image1.png
    700
    642
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    320
    879
    media_image2.png
    Greyscale

In addition, the raised portion 120, in amended figure 5 should be the same cross-section as the rest of the flange; not black- unless it is made of a different material.

Specification
The disclosure is objected to because of the following informalities:
In column 8, line 53, flange “014” should be --104--.
In the amendment to the specification, Patent Owner states “Please amend the paragraphs at column 1, line 30 — column 2, line 4 of the specification as follows:”
However, there is a third paragraph, not included in the amendment, starting at column 1, line 30 which states:
“It would thus be highly desirable to be provided with an apparatus, system or method that would at least partially address the disadvantages of the existing technologies”.
The amendment to the specification should start at column 1, line 33, since the paragraph from column 1, line 30 to line 32 has not been amended.
Appropriate correction is required.

Claim Objections
The following is a quote from 37 C.F.R. 1.173(d):
“(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1)The matter to be omitted by reissue must be enclosed in brackets; and 
(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.”

Amended  claims 1, 10 and 20 stand objected to because of the following informalities:  
The word “inwardly” in claims 1, 10 and 20 must be enclosed by brackets, per (37 C.F.R. 1.173(d)(1)).
Strikethrough is not permitted.  Brackets in combination with strikethrough is not permitted.
The deletion of the word “inwardly” should be as follows: [inwardly]. See also MPEP 1453.
Appropriate correction is required. Patent Owner is reminded that all changes are relative to the patent, per 37 C.F.R. 1.173(d).

Allowable Subject Matter
Claims 1-20 remain allowed.
Conclusion
Should Patent Owner’s representative have any questions about making amendments to the drawings, specification or claims, please call the examiner at the number listed below, under “Furture Correspondence”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,124,207 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        	
Conferees: /rds/		/E.D.L/                                                  SPRS, Art Unit 3993